Citation Nr: 0109873	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chronic infectious 
hepatitis, currently assigned a 30 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service from November 1972 to August 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  Following an 
RO decision in March 1997 which continued a 30 percent 
disability rating for hepatitis, the veteran filed a notice 
of disagreement.  He was furnished a statement of the case 
that month, and his substantive appeal, VA Form 9, was 
received by the RO the following month.  In addition to his 
rating for chronic hepatitis, the veteran is rated as 30 
percent disabled for a skin condition, prurigo nodularis.  
The rating of that condition has not been appealed and is not 
in issue.  His combined disability rating is 50 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's chronic hepatitis has produced essentially 
no clinically identifiable liver damage, but he does have 
subjective symptoms of episodic fatigue, mental depression 
and gastrointestinal disturbance without dietary restriction, 
which have not been disabling, but have not been dissociated 
from his hepatitis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for infectious hepatitis have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7345 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Board initially notes that the veteran has not alleged 
that any records of probative value, which have not been 
sought or already associated with his claims folder, are 
available.  His complete VA treatment records have been 
obtained, and he has been afforded multiple VA examinations 
pertinent to the issue presented.  The Board accordingly 
finds that all relevant facts have been properly developed, 
that VA has no further duty to assist him in developing facts 
pertinent to his claims, and that his application for 
benefits is complete.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.103(a) (2000).  

When the veteran was examined by the VA in January 1997, he 
complained of fatigue, night sweats, and myalgia since 
service.  It was noted that he had lost six pounds over the 
last year.  There was no pallor or icterus noted.  There were 
no spider nevi.  The liver span was 10 centimeters.  There 
was minimal tenderness over the right hypochondrium.  There 
was no ascites.  The impressions included chronic hepatitis C 
infection with positive antibody, and negative hepatitis B 
surface antigen which most likely ruled out hepatitis B 
infection.  

At the hearing on appeal in November 1997, the veteran 
testified that he had very bad night sweats, severe gas 
problems, two to three bowel movements a day and very 
frequent urination.  The veteran stated that his postal 
employment was terminated in June 1995, after everyone 
working there had to be inoculated against hepatitis, with 
the work environment becoming hostile towards him, resulting 
in harassment for infractions such as being just a bit late.  

On examination by the VA in March 1998, the veteran denied 
vomiting, hematemesis or melena.  He complained that fatigue 
had interfered with his job performance causing him to lose 
his job with the postal service after ten years.  The sclerae 
were not icteric.  Liver dullness extended from the seventh 
intercostal space to two fingers below the costal margin.  
Liver enzymes tests and a complete blood count (CBC) were 
normal.  The hepatitis B surface antibody and hepatitis C 
antibody were positive.  The impressions were hepatitis C, 
and past infection with hepatitis B.  

The claims file is replete with references to the veteran's 
severe, ongoing substance abuse.  Representative of this is 
the report of the veteran's hospitalization by the VA in May 
1998.  The primary reason for the admission was a relapse 
into alcohol and cocaine abuse.  His drugs of choice then and 
in the past, had been alcohol and crack cocaine.  He had been 
a heavy user from 1994 for a period of approximately one and 
one-half years.  Reportedly, the use was triggered by job 
stress.  He completed an inpatient rehabilitation program at 
that time, and reportedly had remained clean until just 
before the May 1998 admission.  Just prior to admission, he 
was undergoing severe stressors, including separation from 
his wife and financial and medical problems.  The veteran 
presented for admission after consuming 40 ounces of beer and 
five dollars worth of crack cocaine.  He was concerned that 
he was going to relapse.  It was noted that he had been 
receiving treatment at the Saginaw VA clinic, and that he had 
been treated with Librium.  On mental status examination 
during the hospitalization, the veteran reported feeling 
depressed.  At discharge, the veteran was doing well and had 
no thought of suicide.  The diagnoses included alcohol and 
cocaine dependence and hepatitis B/C carrier status.  

On examination by the VA in April 1999, the veteran 
complained of fatigue and night sweats.  He reported fatigue 
on walking 20 to 30 feet.  He was no longer physically 
active.  His weight fluctuated from 180 to 152 pounds on his 
six foot frame.  He denied loss of muscle strength or 
wasting.  Examination of the abdomen revealed no distention, 
including of any of the abdominal veins.  There was no spider 
angioma, ascites, or hepatosplenomegaly present.  Liver 
enzymes were normal.  CBC was unremarkable.  The hepatitis B 
antibody test was reactive, but the hepatitis B surface 
antigen was not detected.  The hepatitis C antibody was 
reactive, and hepatitis C viral RNA was detected.  There were 
diagnoses of hepatitis C, and past infection with hepatitis 
B.  The examiner commented that the veteran had hepatitis B 
while in service, and that he was currently positive for 
hepatitis C antibody, which was not related to hepatitis B.  

The veteran is in receipt of disability benefits from the 
Social Security Administration based on multiple physical 
problems including his skin disorder, severe hypertension, 
chronic lymphadenopathy, and several musculoskeletal 
disabilities, in addition to hepatitis.  Psychiatric problems 
including bipolar disorder, depression and substance abuse, 
in remission, were also considered.  

II.  Legal Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's service-connected disability, the veteran's medical 
history and current clinical manifestations have been 
reviewed in the context of all applicable regulations.  

Hepatitis is an inflammation of the liver.  Hepatitis A is a 
self-limited viral disease caused by the hepatitis A virus 
being transmitted almost exclusively by the fecal-oral route, 
although parenteral transmission is possible.  Hepatitis B is 
a viral disease caused by the hepatitis B virus which is 
transmitted primarily by parenteral routes such as blood 
transfusion or by sharing of needles among drug users.  
Hepatitis C (formerly known as non-A, non B), is a clinical 
syndrome of acute viral hepatitis occurring without the 
serologic markers of A or B.  It is the major cause of post-
transfusion hepatitis and occurs commonly following 
parenteral drug abuse.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 27th ed., at 752-753.

The veteran's hepatitis is addressed by the schedular 
criteria applicable to the digestive system.  See 38 C.F.R. 
Part 4, § 4.114.  Specifically, Diagnostic Code 7345 for 
infectious hepatitis provides that a 30 percent rating, will 
be assigned when the condition is manifested by minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent rating, but necessitating dietary restriction or 
other therapeutic measures.  The next higher rating, 60 
percent, requires that there be moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  38 C.F.R. Part 4, Code 7345 
(2000).  

Depression has been reported in the clinical evidence.  The 
evidence suggests that there are several possible causes for 
the veteran's depression which are nonservice-connected 
entities, including marital and financial problems and 
cocaine withdrawal.  Hence, the service-connected hepatitis 
is not the cause of the depression.  Furthermore, because of 
the consistently normal liver enzymes and other pertinent 
laboratory studies for years, the threshold requirement for a 
60 percent evaluation, moderate liver damage, is totally 
absent.  The veteran has consistently had subjective systemic 
complaints, with the most frequent being chronic fatigue, but 
those subjective complaints have not been medically 
confirmed. It is also notable that the veteran has had no 
sequelae of chronic liver disease, such as gastrointestinal 
bleeding, hepatic encephalopathy, ascites, edema or the like.  

In any event, the veteran's current 30 percent disability 
rating is assigned for infectious hepatitis with minimal 
liver damage with associated fatigue, anxiety and 
gastrointestinal disturbance of lesser degree and frequency 
than that required for a 60 percent rating, but necessitating 
dietary restriction or other therapeutic measures.  It is the 
judgment of the Board that the level of severity of the 
veteran's disability is between the criteria of a 10 percent 
and 30 percent rating.  As such, it is not error for the RO 
to have assigned the higher evaluation, 38 C.F.R. § 4.7, but 
it is quite clear that, even viewed in the most favorable 
light, the objective evidence does not warrant the assignment 
of a disability rating in excess of 30 percent because of the 
absence of clinical evidence of liver pathology.  (Even the 
criteria for the 10 percent disability evaluation require 
that there be demonstrable liver damage with mild 
gastrointestinal disturbance.)  In essence, the veteran's 
status appears to be that of a carrier of hepatitis with no 
pathological development of the disorder demonstrated on 
clinical examination, especially laboratory studies.  
Inasmuch as the veteran is not shown to have liver damage 
from hepatitis, the current 30 percent disability rating 
appears adequate to compensate him for the level of 
disability experienced.  The moderate liver damage required 
for a higher disability to be assigned clearly is not 
demonstrated.  38 C.F.R. § 4.114; Diagnostic Code 7345.  

The Board has considered whether the veteran's disability 
picture is so exceptional or unusual as to warrant a referral 
for evaluation on an extraschedular basis.  It is the 
judgment of the Board that, in the absence of clinical 
evidence of liver damage, the schedular criteria are fully 
adequate to rate infectious hepatitis.  In these 
circumstances, the evidence does not reflect an unusual 
disability picture requiring referral for extraschedular 
relief.  38 C.F.R. § 3.321(b)(1) (2000).  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

As the Board concludes that the preponderance of the evidence 
is against a rating in excess of that assigned, the veteran's 
claim for increased compensation beyond the evaluation extant 
does not warrant the application of the reasonable doubt 
doctrine in his favor.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for infectious hepatitis is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

